Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5186 Page 1 of 22




                                       EXHIBIT 1
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5187 Page 2 of 22




                Barry Allred and Mandy C. Allred,
   on behalf of themselves, all others similarly situated, and general public
                                    Plaintiffs


                                       V.

                   Frito-Lay North America, Inc.,
                           A Delaware corporation; and
                             Frito-Lay, Inc.,
                             A Delaware corporation
                                  Defendants


                  United States District Court
             For the Southern District of California

                               Case No.
                       3:17-cv-01345-JLS-BGS
                            Expert Report
                           Laszlo Somogyi




                              Exhibit 1 Page 001
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5188 Page 3 of 22




        Expert Report of Laszlo Somogyi, Ph.D.
          1.     I have been retained by the Law Offices of Ronald A. Marron, APLC to address
  matters involving the case of Barry Allred and Mandy C. Allred vs. Frito-Lay North America,
  Inc. and Frito-Lay, Inc.

        2.      I am above the age of 18, not a party to the within action, and have personal
  knowledge of the following information. If called upon to testify, I could and would testify
  competently to the following:

         3.      I have been asked to offer opinions regarding functions and uses of malic acid in
  processed foods, and basic differences between two isomers of malic acid:
     (a) l-malic acid a natural form present in many fruits and vegetables, and
     (b) Raceme d-l malic acid that produced by chemical synthesis.

         4.      I have reviewed the FDA regulations regarding ingredient declaration and
  representations in food packaging label declaration such as “No Artificial Flavors or
  Preservatives” label statement.

          5.     I have reviewed laboratory test results regarding the presence of synthetic d-malic
  acid isomer in the Lay’s Salt & Vinegar Flavored Potato Chips product.

         6.      I have reviewed the label of the Lay’s Salt & Vinegar Flavored Potato Chips
  Product at issue in this litigation.

          7.       I am being compensated based on my standard billing rate for this engagement
  and my actual hours incurred. Out-of-pocket expenses are billed as incurred. My compensation is
  not contingent on the conclusions reached or on the ultimate resolution of the case. My hourly
  billing rate is $250 per hour.

         8.     My opinions are based on information of the type reasonably relied upon by
  experts in my field in forming opinions or inferences, including my own education, knowledge
  and experience.

          9.     In support of my opinions, I may use at trial the exhibits and information listed in
  this declaration as well as other exhibits or demonstrative aides made or derived from the
  exhibits or information listed in this disclosure, or other materials obtained in discovery or
  otherwise in this action.

         10.    I am aware of my continuing obligation under Rule 26 of the Federal Rules of
  Civil Procedure to supplement this report if additional information becomes available. I
  understand that discovery is ongoing in this matter and I intend to supplement this report if
  information becomes available which would cause me to amend or supplement my opinions
  and/or observations in this matter.




                                      Exhibit 1 Page 002
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5189 Page 4 of 22




          11.   I have been asked to offer opinions regarding functions and uses of malic acid in
  processed foods and the difference between the two isomers of malic acid. I have also been
  asked to offer opinions regarding how the information and representations on the packaging
  labels of Lay’s Salt and Vinegar Flavored Potato Chips bag comply with current food
  regulations.

              QUALIFICATIONS, PUBLICATIONS AND PRIOR TESTIMONY

        12.     I am a Certified Food Scientist, Elected Fellow of the Institute of Food
  Technologists (IFT) and past chairman of Northern California Section of IFT.

         13.      I received a Ph.D. in Food Science at Rutgers University, a Master’s of Science
  degree in Plant Physiology at Rutgers University and a Bachelor of Science degree in
  Horticulture at Corvinus University in Budapest, Hungary.

         14.    As a post-doctoral research scientist at the University of California at Davis I
  have conducted food technology research.

         15.     I held research positions at several major food companies and performed
  consultation projects at several food processing companies in the U.S, Europe, Asia and the
  Middle East.

          16.    As Director of Research at Vacu-Dry Co. (presently part of Tree-Top Inc.) I lead
  a research team to develop a cinnamon flavored apple chip snack, the first dehydrated apple
  based snack introduced in that market category.

          17.     As senior food scientist at SRI International (formerly Stanford Research
  Institute) I conducted food processing research, completed several consulting projects for the
  Food and Drug Administration (FDA), the Environmental Protection Agency (EPA) and for
  leading food companies.

         18.     As a consulting contractor for FDA Office of Food Additive Safety I lead the
  following studies:
      • "A Comprehensive Compilation of Food Additive Exposure Data"
      • "Caffeine Intake by the U.S. Population"
      • "Energy Drinks Consumption by Different Segments of the US Population"
      • "Caramel Color Applications and Typical Dosages".

         19.     I have written SRI multi-client reports on Food Additives, Flavors and
  Fragrances, Vitamins, Citric Acid, and Nutraceuticals.

         20.    I have published over fifty scientific papers in referred professional publications,
  and co-authored textbooks and encyclopedias. Examples of my book publications:
     • "Processing Fruits: Science and Technology" Laszlo Somogyi, et.al. editors CRC Press
         Boca Raton, FL. 2004.



                                      Exhibit 1 Page 003
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5190 Page 5 of 22




     •   “Functional Food Ingredients” Part H in: Handbook of Food Science, Technology and
         Engineering” Volume 2, Y.H. Hui Editor, Taylor & Francis, New York, NY 2005.
     •   “Food Additives”: Chapter 15 in “Food Borne Disease Handbook” Y.H. Hui, editor.
         Marcel, Dekker, Inc. New York, NY, 2001.
     •   Food Additives chapter in Kirk-Othman Encyclopedia of the Chemical Technology,
         Wiley Interscience Publishing Co. New York, NY 2006.


  Expert Witnessing

         21.     In August 2014 I have been retained as an expert witness for Miller, Shakman &
  Beem LLP. Chicago, IL. I testified in a royalty dispute case between Gehl Foods, Inc. plaintiffs
  vs. Expedition Foods LTD defendant at United States District Court Eastern District of
  Wisconsin, Milwaukee Division. Case No.: 14-CV-486.

          22.     Over twenty-five year ago I was an expert witness in two court proceedings, both
  at Northern California Courts:
  - Giovanni Pizza, plaintiff vs. Eugene De Christopher, defendant related to royalty infringement
  case over “Boboli Bread.”
  - Internal Revenue Service (IRS) plaintiff vs. Biophysical Research and Development defendant
  over validity of tax deductions for research expenditure of the defendant.

  At this time I do not have any available details of these very old cases.

         23.     A copy of my professional resume, which further describes my experience,
  previous professional positions, and a list of my publications, is attached. (Appendix A).




                                      Exhibit 1 Page 004
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5191 Page 6 of 22




                                           Malic Acid
  Description

           24.     Malic acid is an organic compound with the molecular formula C4H6O5. It is a
  dicarboxylic acid that is made by all living organisms, contributes to the pleasantly sour taste of
  fruits, and is used as a food additive.

         25.    Malic acid has two stereo isomeric forms (L-and D-enantiomers):
     -   Only the L-isomer exists naturally, it is present in many fruits, vegetables,

     -   The commercial product being a racemic mixture of D-L-malic acid produced
         synthetically by hydration of fumaric acid or maleic acid and the product is D-L-malic
         acid.




                                      D-Malic acid




                                                                L-Malic   acid

          26.    Malic acid (C4H6O5) listed in the Food Chemicals Codex, 11th edition (2018-2019)
  as follows: Chemical Abstract Service (CAS) Registration No. of: L-form 97-67-6, DL-form
  617-48-1.

         27.     The common name for malic acid: 1-hydroxy-1, 2-ethanedicarboxylic acid.

           28.     L (+) malic acid, referred to as L-malic acid, occurs naturally in various foods.
  It is naturally present in a variety of fruits and vegetables including potatoes. DL-malic acid –
  Racemic does not occur naturally. (e.g. Racemic: composed of dextrorotary and levorotary
  forms of compound in equal portion).




                                       Exhibit 1 Page 005
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5192 Page 7 of 22




                                        FDA regulations

          29.     The regulation differentiates between:
     -    L- malic acid occurs naturally in various foods and
     -     Racemic D/L- malic acid that does not occur naturally.
     -     It is made by a chemical process by hydration of fumaric acid or maleic acid.


        30.     D-L Malic Acid functions as flavor enhancer, flavoring agent and adjuvant and
  pH control agent.

         31.   Malic acid can be used in food in accordance with “Direct Food Substances
  Affirmed As Generally Recognized As Safe “(GRAS). 21CFR §184.1069 as:
     - Flavor enhancer defined in 170.3(o)(11),
     - Flavoring agent and adjuvant defined in 170.3 (o)(12)
     - pH control agent defined in 170.3(o)(23).

        32.    D-L Malic acid can be used in food, except baby food, at levels not to exceed
  good manufacturing practice.

         33.     The U.S. labeling regulation for flavors is found in CFR, Title 21 part 101.22.
  The regulation describes how flavors must be declared on food labels.

         34.     Natural and artificial flavors may be declared as such in the ingredient listing of
  the product without naming specific flavoring ingredients. If a flavor representation is made on
  the food package the label must indicate the nature of the flavor (e.g., “artificially flavored”).

  Approval by Flavor and Extract Manufacturers Association (FEMA)
          35.    The law requires that an expert panel, qualified to determine the safety of
  flavoring materials, provide GRAS (Generally Recognized As Safe) flavor status to a material
  that could then be used without further testing. An expert panel selected by FEMA issues a list of
  GRAS flavor materials.

          36.    Malic acid is approved as GRAS by FEMA as a flavoring substance; FEMA No.:
  2655.

          37.    Functions of Malic acid in food and beverage processing include:

     -    acidifier
     -    pH regulator
     -    flavoring agent
     -    preservative and curing agent
     -    chelating agent




                                      Exhibit 1 Page 006
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5193 Page 8 of 22




      -   buffer
      -   gelling/coagulating agent
      -   antioxidant synergist.

  Functions of Malic Acid as Flavoring Agent:

         38.      Malic acid can be used by itself or blended with other acids to produce a number
  of unique and distinct properties. It is added to many foods, beverages and candies to give them a
  more tart taste and some foods and beverages rely on malic acid as a flavoring agent:1
      - Malic acid enhances the fruit flavor and results in a more blended flavor profile.
      - Malic acid used to preserve certain flavors, or enhance flavors in processed foods and
         beverages that lose some of their natural flavoring during the processing.
      - Malic acid intensifies the impact of many flavors in foods or beverages, often reducing
         the amount of flavor needed and blends distinct flavors resulting in a well-rounded flavor
         experience.
      - Boosts savory flavors in snack food coatings.
      - For flavors with astringency use of malic acid improves the flavor profile of the product.
      - Malic acid increases burst and aromaticity of some flavor notes in certain applications.
      - Improves aftertaste by extending the impact of some flavors,




  1
   P. Hartwig and M.R. McDaniel. 1995. Flavor characteristics of lactic, malic, citric and acetic
  acids at various pH levels. J. Food Science 60(2) 384-388.

  D. E. Pszczola. 2007. Meeting the acid test. Food Technology 61(5) 185-196.

  L.P. Somogyi 2005. Direct food additives in food processing. Chapter 13 P. 302,
  In: D. Barrett, L Somogyi, and H. Ramaswamy : Processing Fruits, 2nd edition, CRC Press, Roca
  Raton, Florida

  D. Sortwell, S.A. et al. 1996. Improving the flavor of fruit products with acidulants.
  Expotecnoalimentaria Mexico City, March 28, 1-10.




                                      Exhibit 1 Page 007
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5194 Page 9 of 22




  OPINIONS

          39.     Frito-Lay, Inc produces and markets Salt & Vinegar Flavored Potato Chips. The
  snack is sold in plastic bags that are sold in various sizes.

         40.      Based on my findings and an independent laboratory analysis and the labeling
  statement on this product do not comply with FDA food regulations.

         41.     My conclusions are based on the following facts:

          42.     The ingredient list of the Salt & Vinegar Flavored Chips indicates that potato
  chips is flavored with “Salt and Vinegar Seasoning” identified as a blend of: Maltodextrin,
  Natural Flavors, Salt, Malic Acid, and Vinegar. (Appendix B: Photo of Ingredient list label).

         43.      In addition, the package of Salt& Vinegar Flavored Chips states:
  “No artificial flavors.” (Appendix C: Photo of “No Artificial” label claim).

         44.    Contrary to this statement the beverage contains Malic Acid-D isomer a form of
  malic acid commercially produced by chemical synthesis. (Appendix D: Report of Krueger
  Laboratory Analysis)

         45.     Therefore Salt& Vinegar Flavored Chips label should declare: “Artificially
  Flavored”

           46.     Code of Federal Regulation defines: “Artificial flavor” (21 CFR 101.22) as “any
  substance the function of which is to impart flavor, which is not derived from spice, meat, fruit
  or fruit juice, vegetable or vegetable juice, edible yeast, herb, bark, bud root, leaf or similar plant
  material, meat, fish, poultry, egg, dairy product or fermentation product thereof.”

         47.     The label falsely claims that the beverage contains “No artificial flavors.”

          48.   To substantiate the presence of Malic Acid L and D-isomers samples of the Lay’s
  Salt and Vinegar potato chips were analyzed at Kruger Food Laboratories, Inc.

         49.     The laboratory analysis showed the presence of:
  Malic Acid-D isomer at 0.112 gram in 100 gram chips and
  Malic acid-L isomer at 0.250 gram in 100 gram chips.




                                       Exhibit 1 Page 008
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5195 Page 10 of 22




           50.     D-malic acid isomer content indicates that synthetic malic acid is present in the
   chips. The ingredient list of the product shows that malic acid is included in the salt and vinegar
   seasoning mix. Commercial malic acid ingredients are produced by chemical synthesis, and they
   are not identical to the L-malic acid present in many plants.

          51.     Potatoes like most vegetables contain L- Malic acid which is generated during
   plant metabolic processes. Also, Malic remains stable under heat processing of food.

          52.     The higher L-malic acid content in the chips can be explained that part of the L-
   malic acid comes from the potatoes and part is from racemic D-L synthetic malic acid which is
   added as a functional food additive.

           53.     The small quantity of the malic acid detected in the chips as indicated by the
   laboratory test and its position at the next to last ingredient declared on the label confirms that it
   does not function as an acidulant to assure microbial safety of the product by decreasing pH of
   the chips.

          54.    Crispy potato chips have very low moisture content that prevents microbial
   growth and assures shelf-life of the chips.

          55.     Therefore, the addition of synthetic D-L Malic acid in the Product functions
   exclusively as a flavoring ingredient.

          56.      To comply with FDA regulation regarding packaging of this product, it should
   include the statement “Artificially Flavored” on the front of the packaging.




                                        Exhibit 1 Page 009
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5196 Page 11 of 22




                              Exhibit 1 Page 010
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5197 Page 12 of 22




                           APPENDICES




                              Exhibit 1 Page 011
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5198 Page 13 of 22




                                         APPENDIX A


                            RESUME and BIBLIOGRAPHY
   LASZLO P. SOMOGYI, Ph.D.
   Certified Food Scientist
   12 Highgate Court
   Kensington, CA 94707
   Tel.: (510) 527-1261
   E-mail: MLSomogyi@sbcglobal.net

   Professional Experience:
   Technical, regulatory and quality control aspects of food processing operations;
   Techno-economic studies of food ingredients and additives;
   Nutritional aspects of food products.

   Employment History:
   SRI International, Senior Consultant;
   Etel, Inc, Food Industry Consultant;
   Finn Cal, Inc. (Presently Danisco Foods) Vice President;
   Vacu-Dry Co. (Presently Tree Top Inc.) Director, Research and Development;
   Hunt-Wesson Foods Inc. (Presently Con-Agra Foods) Project Leader;
   University of California at Davis, Research Pomologist.

   Academic Background:
   University of Agricultural Sciences, Budapest, Hungary, BS degree;
   Rutgers University (New Jersey), MS and Ph.D. degrees;
   University of California at Davis, Post-doctoral fellow.


   Publications:
   Author of over fifty scientific papers and contributor of textbooks in the areas of food
   ingredients, food processing technologies, fruit quality and nutrition.




                                       Exhibit 1 Page 012
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5199 Page 14 of 22




   Professional Associations and Honors:
   Institute of Food Technologists (IFT), elected IFT fellow,
   Past-Chairman and Outstanding Member of Northern California Section of IFT

   Selected Project Assignments:

   - A comprehensive compilation of food additive exposure data, contract by the Food and Drug
      Administration (FDA) 2012-2015;
   - Caffeine Intake by the U.S. Population, prepared for FDA 2011;
   - Energy drinks consumption by different segments of the U.S. population, prepared for FDA
     2014;
   - Food industry development projects in Egypt and Lebanon; assignments by the U.S. AID
      program (1998-2001);
   - Selection of fruit juice concentrates sources from South America;
   - World market potential for a new non-caloric sweetener;
   - Assessment of the food flavor and color market;
   - Determination of the feasibility of replacing a natural raw material used by the flavor industry;

   - Investigation of the feasibility of isolating minor bioactive components of milk;

   - Market Opportunities for Food Additives, single-client projects for Eastman Chemicals (1998),
     Lonza, Inc (1999), Dow Chemical (1999), Union Carbide (2000) American Crystal Sugar Co.
     (2004);

   - Identification of emerging processing and ingredient technologies that may offer opportunities
      for the dairy industry, prepared for the California Milk Advisory Board;

   - Due diligence team member: at acquisition of the hydrocolloid business of Kelco Co., and the
      food ingredient business of Pfizer Inc.;

   - Determination of the feasibility for new food processing industries: (a) in the Maribor district
      of Slovenia and (b) in the Atlántico region of Colombia;

   - Evaluation of the research and development activity and organization of a European food
      manufacturing company;

   - Selection of acquisition candidates for a Swiss specialty chemical company;

   - Diversification program in specialty chemicals for a global chemical company - flavors and
     fragrances, and food additives sections;




                                       Exhibit 1 Page 013
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5200 Page 15 of 22




   - An overview of the U.S. food service supplies industry.

   - Nutrient fortification of dehydrated products;

   - Evaluation of differences between commonly used vegetable oils relative to nutritional value and
      functional properties;

   - A business analysis of selected food ingredients and additives (aligns, alginates, amino acids,
     enzymes, non-caloric sweeteners and xanthan gum);

   - U.S. market potential for selected food and industrial phosphates;

   - U.S. market for xanthan gum;

   - The potential of reusable food containers;

   - A survey of the market for food grade sodium carboxymethyl cellulose in the United States;

   - Gluconic acid and gluconates; production and application in food products.




                                        Exhibit 1 Page 014
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5201 Page 16 of 22




                                         BIBLIOGRAPHY

                                                   OF

                                      LASZLO P. SOMOGYI

                                              BOOKS

   Somogyi, L.P., and B.S. Luh. 1986. Dehydration of fruits. 2nd. revised edition. In: "Commercial
        Fruit Processing." J.G. Woodroof and B.S. Luh (Editors). AVI Publishing Company,
        Westport, CT.

   Somogyi. L.P., and B. S. Luh. 1988. Vegetable dehydration. In "Commercial Vegetable
        Processing". 2nd. Revised edition. B.S. Luh and J.G. Woodroof (Editors). Van Nostrand
        Reinhold New York, NY.

    Somogyi, L. P., 1999. Food Additives. In: Wiley Encyclopedia of Food Science and
         Technology. 2nd. Edition, pp. 846-862. F.J. Francis, editor. John Wiley & Sons, Inc. New
         York.

   Somogyi, L. P., 1999. Fruit Dehydration. In: Wiley Encyclopedia of Food Science and
         Technology. 2nd. Edition, 1142-1148. F.J. Francis, editor. John Wiley & Sons, Inc. New
         York.

   Somogyi, L. P., 1999. Vegetable Dehydration. In: Wiley Encyclopedia of Food Science and
           Technology. 2nd. Edition, pp. 2399-2405. F.J. Francis, editor. John Wiley & Sons, Inc.
           New York.

   Somogyi, Laszlo P. 2000. Food Additives. In: Food-borne Disease Handbook. Vol.4. (Y.H. Hui,
           D. Kitts, and P.S. Stanfield, (editors) Marcel Dekker, Monticello, N.Y.

   Barrett, D., Somogyi, L.P., and S. Ramaswamy. 2005. Processing Fruits: Science and
             Technology, Principles, and Applications, 2nd edition. CRC Press, Boca Raton, Florida.

   Somogyi, L.P. 2005. Food Dehydration In: Kirk - Othman Encyclopedia of the Chemical
        Technology. Wiley Interscience Publishing Co. New York.

   Somogyi, L.P. 2007. Food Additives. In: H.Y Hui (editor), - Handbook of Food Science,
        Technology and Engineering. Vol. 2. pp. 83/1-83.43.. Taylor & Francis Boca Raton,
        Florida.

   Somogyi, L.P. 2005 revised 2017. Food Additives. In: Kirk - Othman Encyclopedia of the
        Chemical Technology. Wiley Interscience Publishing Co. New York.




                                      Exhibit 1 Page 015
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5202 Page 17 of 22




                                 PUBLISHED RESEARCH STUDIES

   Somogyi, L.P., N.F. Childers, W.K. Kender, and M.J. Prusik. 1962. Effect of combinations of
        urea-formaldehyde, urea, and ammonium nitrate on fruits, and shoots of mature peach
        trees. Proc. Amer. Soc. Hort. Sci. 80, 190©196.

   Somogyi, L.P., N.F. Childers, and S.S. Chang. 1964. Volatile flavor constituents of apple fruits a
        as influenced by fertilizer treatments. Proc. Amer. Soc. Hort. Sci. 84, 51-58.

   Somogyi, L.P., N.F. Childers, and Paul Eck. 1964. Influence of nitrogen source and organic
        matter on the cranberry (Vaccinium macrocarpon Ait). Proc. Amer. Soc. Hort. Sci. 84,
        280-288.

   Somogyi, L.P., and R.J. Romani. 1964. Irradiation-induced textural changes in fruits and its
        relation to pectin metabolism. Jour. Food Sci. 29, 366-371.

   Somogyi, L.P., and R.J. Romani. 1964. A simplified technique for the determination of Pectin
        Methylesterase activity. Analytical Biochemistry 7, 498-501.

   Romani, R.J., L.P. Somogyi and Juanita Manalo. 1971. Irradiated pectin as a substrate for pectic
        enzymes. Radiation Botany 11, 383-387.

   Somogyi, L.P., and B.S. Luh. 1975. Dehydration of fruits. In: "Commercial Fruit Processing."
        J.G. Woodroof and B.S. Luh (Editors). AVI Publishing Company, Westport, CT.

   Luh, B.S., L.P. Somogyi and J.J. Meehan. 1975. Vegetable dehydration. In "Commercial
          Vegetable Processing". B.S. Luh and J.G. Woodroof (Editors). AVI Publishing

   Somogyi, L.P., S. Ramaswamy, and Y.H. Hui. 1996. Processing Fruits: Science and
        Technology; Volumes 1 and 2 Technomic Publishing Co. Radsmore, PA.

                                       JOURNAL ARTICLES

   Somogyi, L.P. 1962. Fertilizer and its effect on apple flavor. Western Fruit Grower 16 (4), 9.

   Somogyi, L.P. 1987. Prunes - a fiber-rich ingredient. Cereal Food World. 32(8): 541-544.

   Somogyi, L. P. 1990. Food packaging - plastics and the U.S. regulations. Asia Pacific Food
        Industry 2(5):59-62.

   Somogyi, L.P. 1994. Fats and Oils. Industry Brief. Vol. 1 No. 12. Electric Power Research
        Institute, Palo Alto, CA

   Somogyi L.P. 1996. The flavor & fragrance industry. Chemistry & Industry, March 4, 1996 pp.
        170- 173.




                                      Exhibit 1 Page 016
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5203 Page 18 of 22




           REPORTS FOR GOVERNMENT AGENCIES AND INDUSRY CLIENTS

   Goen, R.L., R.V. Steele, L.P. Somogyi, T.R. Parks, and N. Fishman. 1977. The potential for
          reusable homogenous containers. SRI/CRESS Report No. 25. Prepared for National
          Science Foundation; SRI International, Menlo Park, CA.

   Somogyi, L.P.1977. Food grade colorants and flavorings. BPI Research Report No. 597. SRI
        International, Menlo Park, CA

   Somogyi, L.P. and Peter Kyle. 1978. Overview of the fresh pack food industry. EPA-600/2©78
        National Technical Information Service, Springfield, VA.

   Jones, J.L., L.P. Somogyi, et al. 1978. Overview of the environmental control measures and
           problems in the food processing industries. EPA-600/2-79-009. National Technical
           Information Service, Springfield, VA.

   Somogyi, L.P. 1992. Introducing Fat- and Cholesterol-Reduced Foods into U.S. Food-Service
        Operations. BIP Report D92-1657. SRI International, Menlo Park California.

   Somogyi, L. P. and Lisa Johnson. 1993. Food Additives (Worldwide). In "Specialty Chemicals
        for Strategies and Success". Specialty Chemicals Handbook, SRI International, Menlo

   Somogyi, L.P., B, Rhomberg and Y. Sakuma. 1994 and 1998. “Aroma Chemicals and the Flavor
        and Fragrance Industry. Chemical Economy Handbook, SRI International, Menlo Park,
        CA
   Somogyi, L.P., H. Janshekar and Naoko Takey. 1995. Sorbitol. Chemical Economy Handbook,
        SRI International, Menlo Park, CA
   Somogyi, L.P., B. Rhomberg and N. Takei. 1995. Flavors and Fragrances. Chemical Economy
        Handbook, SRI International, Menlo Park, CA

   Rosenberg L. D., L. P. Somogyi. 1996. The U.S. Food Industry in the 1990s.
         BIP Report D96-2033, SRI Consulting, Menlo Park, CA.
    Somogyi, L. P., H. Janshekar,Y. Ishikawa, S. Bizzari and Lisa Johnson. 1996. Food Additives.
         "Specialty Chemicals for Strategies and Success". Specialty Chemicals Handbook, SRI
         Consulting, Menlo Park, CA.
    Somogyi, L. P., 1993. Food Additives (Worldwide). In "Specialty Chemicals for Strategies and
         Success". SRI International, Menlo Park, CA.
    Goin, J.L., L. P. Somogyi, H. Janshekar, and Y. Ishikawa. 1995. Water Soluble Polymers.
          Chemical Economy Handbook, SRI International, Menlo Park, CA

   Somogyi, L.P., B. Rhomberg and Y. Sakuma. 1996. Ethylamines. Chemical Economy
        Handbook, SRI International, Menlo Park, CA.



                                     Exhibit 1 Page 017
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5204 Page 19 of 22




   Zuarich, J., H. Janshekar, and L.P. Somogyi. 1998. Fats and Oils, Industry Overview. Chemical
          Economy Handbook, SRI Consulting, Menlo Park, CA .

   Somogyi, L.P., and A. Kishi. 2001. Aroma Chemicals and the Flavor and Fragrance Industry.
        Chemical Economy Handbook, SRI Consulting, Menlo Park, CA .

   Somogyi, L.P., and A. Kishi 2001. Flavors and Fragrances. Specialty Chemicals Handbook,
        SRI Consulting, Menlo Park, CA.

   Somogyi, L. P., S. Mueller, and A. Kishi. 2005. Food Additives. Specialty Chemicals
        Handbook, SRI Consulting, Menlo Park, California.

   Somogyi, L.P. S. Muller, Qu. Guangdong and K.Yokuse. 2005. Vitamins. Chemical Economy
        Handbook. SRI Consulting, Menlo Park, California
   Somogyi, L. P., S. Mueller, and A. Kishi. 2008. Flavors and Fragrances. Specialty Chemicals
        Handbook, SRI Consulting, Menlo Park, California.
   Somogyi, L.P., S. Muller and J. Yokuse. 2005. Nutraceutical Ingredients. Specialty Chemicals
        Handbook, SRI Consulting, Menlo Park, California.




                                     Exhibit 1 Page 018
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5205 Page 20 of 22




                              Exhibit 1 Page 019
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5206 Page 21 of 22




                              Exhibit 1 Page 020
Case 3:17-cv-01345-JLS-BGS Document 107-3 Filed 03/07/19 PageID.5207 Page 22 of 22




                              Exhibit 1 Page 021
